Citation Nr: 9927680	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-32 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1997 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected PTSD.  Subsequently, by a November 1998 decision, 
an increased (50 percent) rating was assigned for the 
veteran's PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that cause 
occupational and social impairment with deficiencies in most 
areas, but not total occupational and social impairment.


CONCLUSION OF LAW

An increased (70 percent) rating for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased 
symptomatology due to his PTSD that in turn warrants an 
increased disability rating.  Specifically, he has reported 
problems with social isolation, difficulty sleeping, sexual 
dysfunction, recurrent nightmares, feelings of pervasive 
anger, an inability to obtain any satisfaction out of life, 
and hypervigilance.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The Facts

A December 1993 letter from Forensic Consultants, Ltd., shows 
that the veteran had been treated on and off since 1983.  The 
veteran's adverse symptomatology was reported to include 
feelings of detachment and estrangement from others, 
recurrent and intrusive recollections of combat, marked or 
diminished interest in activities, feelings of detachment, a 
constricted affect, sleep disturbances, hyper-alertness, 
periodic exaggerated startled responses, guilt, trouble 
concentrating, and avoidance.  It was noted that the 
veteran's social history included having been married three 
times and having held numerous jobs.  Earlier medications 
included anti-anxiety medication.  More recently prescribed 
medications included anti-depressants.  His diagnosis was 
chronic PTSD with depression.  It was opined that the 
veteran's 

. . . ability to establish and maintain 
effective or favorable relationships with 
people was severely impaired and the 
above series of psycho-neurotic symptoms 
mentioned above are of such severity and 
persistence that there has been an 
impairment in his ability to retain 
employment, and to have lasting 
relationships with his family and 
friends.

It was also opined that his prognosis was extremely guarded.

The veteran appeared for a VA mental disorder examination on 
February 15, 1994.  It was reported that veteran's social 
history included having been married three times.  
Specifically, his first marriage lasted from March 1967 to 
December 1976.  However, during this period he and his wife 
were separated approximately eight times.  Two daughters were 
born of that marriage.  They are currently aged twenty-three 
years and twenty-six years.  The second marriage lasted from 
January 1977 to December 1979.  One son was born of that 
marriage and he is currently sixteen years of age.  The third 
marriage lasted from June 1990 to April 1993.  The veteran 
reported that he lived in a room he rented in the home of a 
friend.  He indicated that he was the oldest of two brothers 
and his relationship with his brother is poor.  Specifically, 
he had seen his brother approximately three times in the past 
year.  

The veteran's industrial history working at numerous jobs 
since his separation from military service was noted.  His 
employment at these jobs ranged from a couple of years to 
approximately six years in duration.  Specifically, he 
reported that he had last worked in May 1993 at a job with 
the Department of Motor Vehicles.  The veteran also 
acknowledged abusing alcohol.  He reported that he had been 
seeing a therapist since 1983. 

The February 15, 1994, examination report shows that the 
veteran's adverse symptomatology reportedly included sleep 
disturbance, cold sweats upon awakening, hyper-alertness, 
exaggerated startle response, detachment of self from friends 
and family, distrust of others, difficulty establishing 
relationships with women, trouble concentrating, nightmares, 
depression, and being a loner.  However, on examination, the 
veteran was pleasant, cooperative, articulate, talkative, and 
a very good informant.  Moreover, although informally 
dressed, he was neat and clean in appearance.

The veteran also appeared for a VA PTSD examination on 
February 16, 1994.  At that time, the veteran reported his 
social, industrial, and medical history as outlined above.  
Additionally, he reported that his job at the Department of 
Motor Vehicles lasted from June 1988 to May 1993.  He 
complained of distressing recollections of his Vietnam 
service, nightmares about being chased through a valley, 
flashbacks, an inability to trust others, no interests, 
avoidance, feeling estranged from others, lack of patience, 
difficulty with concentration, exaggerated startled 
responses, depression, inability to socialize, a lack of 
friends, feeling suicidal, loss of appetite, guilt over the 
failure of his marriages, tiredness, and feeling "very 
completely unhappy."  The veteran reported a recent incident 
where he saw a Vietnamese women and her child and this caused 
him to feel paranoid and led him to watch them until they 
were out of sight.

On examination, the veteran was well groomed, had adequate 
eye contact, and his speech was coherent and relevant.  There 
was no evidence of psychotic thought content.  Recent and 
remote memory appeared intact.  Insight and judgment were 
fair.  However, he appeared to be quite tremulous, quite 
anxious, and on edge.  He also reported suicidal ideas, but 
with no plan.  His Global Assessment of Functioning (GAF) 
score was 55.  The diagnoses included PTSD.

The most recent VA treatment records, dated from March 1994 
to September 1998, show the veteran's complaints, diagnoses, 
and/or treatment for PTSD.  Specifically, they show the 
veteran complaints of ever-increased adverse PTSD 
symptomatology including depression, crying, suicidal 
thoughts, social isolation, decreased energy, and increased 
problems sleeping.  They also indicate that he had had no 
contact or poor relationships with both his children and 
other family members.  See VA treatment records dated in 
February 1997, June 1997, September 1997, May 1998, and 
September 1998.  They also include hospitalization discharge 
summaries for periods of VA hospitalizations--March 1994 to 
April 1994, January 1995 to February 1995, June 1996 to July 
1996, and December 1996 to January 1997.

The hospitalization summary for the veteran's March to April 
1994 period of hospitalization shows that, on examination, he 
was oriented, his state of consciousness was clear and 
intact, he had good hygiene, and he was cooperative.  
Moreover, his speech was spontaneous, coherent, and relevant.  
Additionally, no delusions or hallucinations were present.  
There was also no impairment to either remote or recent 
memory; he had a good store of general knowledge; his 
capacity for abstract thinking was intact, and judgment and 
insight were good.  However, he experienced intrusive 
thoughts as well as flashbacks.  Moreover, his affect was sad 
and his mood was anxious/depressed.  Additionally, while 
concentration was intact, he had some difficulty maintaining 
consistent concentration due to intrusive thoughts of combat.  
His GAF was 40.  The examiner opined that the veteran was 
competent, unemployable, and his prognosis was guarded.  The 
diagnosis was PTSD.

The hospitalization separation summary for the veteran's 
January to February 1995 period of hospitalization noted that 
he was verbal and cooperative but tremulous and tense.  He 
made good eye contact.  No abnormal motor behavior was noted.  
The veteran's speech characteristics were normal.  His affect 
and mood were appropriate and his mood was neutral.  There 
was no evidence of thought disorder.  Intellectual ability 
was average.  Abstract thinking was fair.  He was well 
oriented to three spheres.  His memory was intact.  Insight 
and judgment were fair.  The veteran reported neither 
suicidal nor homicidal ideas.  His GAF was 65.  The diagnosis 
was PTSD.

The hospitalization summary for the veteran's June to July 
1996 period of hospitalization shows that his mental status 
was essentially negative except for his still suffering from 
PTSD.  Specifically, on examination, he was alert and 
oriented.  Speech characteristics were coherent, goal-
directed, and relevant.  He denied suicidal or homicidal 
ideations as well as hallucinations or delusions.  
Intellectual ability was average.  Abstract thinking was 
fair.  Orientation, memory, insight, and judgment were fair.  
Additionally, he showed no evidence of suicidal or homicidal 
potential.  However, he did report nightmares and flashbacks; 
his affect and mood were somewhat constricted but stable, and 
he was somewhat tremulous.  His GAF was 65.  

The hospitalization summary for the veteran's December 1996 
to January 1997 period of hospitalization shows that he had 
been married and divorced three times and had three adult 
children.  It also indicates that he had attempted suicide on 
one occasion in 1983 following the death of his mother and a 
second time after a driving-while-intoxicated conviction.  
Moreover, it shows that the veteran complained of losing his 
temper easily and frequently becoming involved in bar fights.  
It was noted that he was unemployed, continued to participate 
in a weekly VA medical center (VAMC) PTSD program, and took 
medication to treat his PTSD.  On examination, he was 
casually dressed, and showed no obvious motor restlessness.  
He was cooperative, his speech was spontaneous, he denied 
suicidal or homicidal thoughts, and he was oriented to self, 
others, place, and time.  His concentration, intellectual 
ability, and capacity for abstract thinking were adequate.  
His remote, recent, and immediate memory was adequate.  He 
had a good general grasp and recollection of things.  His 
insight and judgment were both good.  However, his affect was 
somewhat restricted.  GAF score on admission was 52 and upon 
discharge 54.  It was opined that upon discharge the veteran 
could resume his pre-hospitalization activities.  It was next 
opined that 

. . . although [the veteran] has shown 
improved insight and motivation regarding 
post traumatic stress disorder, he 
continues to show the full range of post 
traumatic stress disorder symptomatology.  
There was no apparent suicidal or 
homicidal risk while he was in the 
inpatient post traumatic stress disorder 
program or upon discharge.

The prognosis was "[g]uarded to fair."  The diagnoses 
included chronic and severe PTSD.

The record on appeal also includes a Social Security 
Administration (SSA) award dated in April 1994 and the 
medical records relied upon in making that award.  Tellingly, 
the SSA opined that the veteran's primary diagnosis was PTSD.  
Specifically, an April 1995 examiner reported that the 
veteran was an alcoholic with severe PTSD who exhibited 
vegetative signs of depression (i.e., sleep disturbance, loss 
of appetite, and psychomotor retardation).  Moreover, on 
examination, the veteran was emotionally withdrawn and 
distant; he had a restricted affect, flashbacks, and was 
hypervigilant, depressed, and anxious. 

In addition, the SSA records include a March 1994 New York 
Sate Office of Disability examination report.  This record 
shows that the veteran complained of always feeling tense, 
anxious, apprehensive, and of having recurrent and intrusive 
memories of combat, recurrent nightmares (two times per 
week), considerable difficulty falling and staying asleep, 
and avoidance of thoughts and feelings of Vietnam.  Moreover, 
he reported that, over the previous year, his symptoms had 
become much more pronounced.  Specifically, his mood became 
more depressed; he experienced moderate to severe anxiety 
throughout much of every day; he had virtually no interest or 
pleasure in previously enjoyed activities; his appetite was 
poor, and he experienced considerable psychomotor agitation.  
The veteran also reported that he had been experiencing more 
vivid and distressing thoughts and feelings about Vietnam.  
The veteran reported his social, industrial, and medical 
history as outlined above.  Additionally, it was reported 
that the veteran "recognizes that because of the increase in 
severity of his psychiatric symptoms, he is not currently 
capable of effective and reliable employment."

The veteran also reported that he resided in a room that he 
rented from a friend and was capable of caring for his 
personal needs (i.e., shopping, cooking, transportation, 
etc.).  However, he had virtually no interest in any 
activities, had virtually no friends, and had alienated all 
of his family.  The veteran reported that he spent his days 
watching television because he had little motivation to do 
anything else.  He also reported that he ate one meal a day.

On examination, it was reported that the veteran was fully 
cooperative.  It was reported that he was dressed in clean, 
casual clothing, and had good hygiene.  Moreover, the veteran 
was alert and fully oriented to his surroundings; memory was 
intact in all spheres; he was of average intellect, and his 
speech was of normal tone but with mildly pressured cadence.  
His responses were consistently relevant and coherent.  There 
was no loosening of associations, tangentially, or 
circumstantiality.  He presented his thoughts in a goal-
oriented fashion and there was no evidence of an expressive 
or receptive language disorder.  The veteran also denied any 
current or past experience of delusions, hallucinations, 
obsessions, compulsions, or phobias.  However, he reported 
experiencing recurring thoughts and distressing memories of 
Vietnam, as well as hypervigilance.  Moreover, he had a 
restricted range of facial expressions, as well as a 
depressed and anxious mood.  He had fair insight into his 
psychological distress yet was nonetheless unable to 
emotionally accept the realities of what had happened to him 
in Vietnam.  Lastly, it was reported that the veteran was 
motivated and interested in getting greater control over his 
drinking problem as well as his emotions.

It was opined that the veteran's psychiatric symptoms had 
become more acute over the previous twelve months, to the 
point where they had significantly and seriously influenced 
his life negatively in virtually all areas.  Moreover, the 
examiner reported that, while the veteran expressed interest 
in working, he did not believe that, if the veteran could 
find a job, he would keep up his treatment.  

At the veteran's August 1998 VA examination, it was reported 
that the veteran's adverse symptomatology included isolation, 
difficulty sleeping, sexual dysfunction, recurrent nightmares 
of being wounded and stabbed, feelings of pervasive anger, an 
inability to obtain any satisfaction out of life, and 
hypervigilance.  It was reported that the veteran was alcohol 
dependent until 1997, had been married and divorced three 
times, and currently lived alone.  Moreover, it was reported 
that he was last employed competitively in May of 1993 as a 
clerk for the Department of Motor Vehicles and that he had 
been in treatment since 1983.  It was noted that the veteran 
attended individual biweekly therapy sessions.  

On examination, the veteran was cooperative, congenial, and 
lucid.  Moreover, no defects were apparent in sensorium.  He 
also denied experiencing hallucinations, delusions, or other 
psychotic symptoms.  However, with respect to suicidality, he 
reported that he always felt suicidal.  It was also reported 
that he had not made any plans to carry out his suicide 
thoughts and he was last actively suicidal in 1993.  In 
addition, the veteran underwent psychiatric testing.  
Specifically, on the Beck Depression Inventory he received a 
score of 40, which was consistent with extremely severe 
depression.  His Mississippi Combat Scale score of 137 was 
well above the cutoff for severe PTSD.  The MMPI profile 
portrayed the picture of a very fragile and helpless man.  
His MMPI and PTSD score of 73 were consistent with severe 
PTSD.  His GAF score was 40.  The examiner also opined that 
"[t]his is a man who is clearly severely industrially 
unemployed[.]" 

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the schedular criteria in effect since before the 
veteran's current claim for an increase, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The Board notes that the December 1993 letter from Forensic 
Consultants, Ltd., shows that the veteran's adverse 
symptomatology caused severe impairment in both his ability 
to retain employment and to have lasting relationships with 
his family and friends.  Similarly, the August 1998 VA 
examiner opined that the veteran was ". . . clearly severely 
industrially unemployed[.]"  Moreover, treatment records and 
VA examination reports reveal that the veteran was married 
and divorced three times, has had almost no contact with his 
family, including his children, and has no friends except for 
his landlord who recently passed away.  The foregoing records 
are likewise uniform in reporting that the veteran has not 
worked since May 1993 and has isolated himself at home.  
Moreover, both VA treatment records and VA examination 
reports have noted that the veteran had become increasingly 
more depressed and suicidal.  See February 16, 1994, VA 
examination; April 1998 VA examination; and September 1997 VA 
treatment record.  Additionally, both the February 1994 VA 
examiners, the March 1994 New York Sate Office of Disability 
examiner, as well as the August 1998 VA examiner, report that 
the veteran's adverse symptomatology includes sleep 
disturbance (including nightmares and cold sweats upon 
awakening), hyper-alertness, exaggerated startle response, 
difficulty establishing relationships (including detachment 
of self from friends and family and distrust of others) 
trouble concentrating, distressing recollections of his 
Vietnam service, flashbacks, decreased energy, depression, 
being suicidal, lack of any interests, avoidance, lack of 
patience, feelings of pervasive anger, loss of appetite, 
sexual dysfunction, being tense, anxious, and apprehensive, 
and an inability to obtain any satisfaction out of life.  
Similarly, the VA hospital report for March 1994 to April 
1994 notes that the veteran's affect was sad, his mood was 
anxious and depressed, he had some difficulty maintaining 
consistent concentration due to intrusive thoughts, and his 
GAF was 40, and he was unemployable.  Other hospitalization 
reports note that he was tremulous and tense (See January 
1995 to February 1995 hospital report) and his affect and 
mood were somewhat constricted (See June 1996 to July 1996 
and December 1996 to January 1997 hospital reports).  In 
addition, the March 1994 New York Sate Office of Disability 
examination report notes that the veteran experienced a 
restricted range of facial expressions, as well as a 
depressed and anxious mood.  Moreover, it was opined that the 
veteran's psychiatric symptoms had become more acute over the 
previous twelve months, to the point where they have 
significantly and seriously influenced his life negatively in 
virtually all areas.  Similarly, the April 1995 SSA examiner 
reports that the veteran was an alcoholic with severe PTSD 
who exhibited vegetative signs of depression (i.e., sleep 
disturbance, loss of appetite, and psychomotor retardation) 
as well as being emotionally withdrawn and distant with a 
restricted affect, flashbacks, hypervigilance, depression, 
and anxiousness.  In addition, the April 1998 VA examiner 
opined that the veteran's MMPI profile portrayed the picture 
of a very fragile and helpless man.  

Such difficulties, considered alongside the more recent 
assessments, leads the Board to conclude that, with 
resolution of doubt in the veteran's favor, the evidence 
supports a conclusion that his impairment is best 
approximated by the criteria for the 70 percent rating, but 
no more.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Specifically, as noted above, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  § 4.130.  As 
noted above, these are not characteristics of the veteran's 
disability.  The Board acknowledges that examiners have 
characterized the veteran's PTSD as severe, some have 
reported that the veteran is unemployable, and others have 
reported suicidal ideation.  However, at numerous 
examinations, he was dressed appropriately, was alert, 
oriented, and cooperative, showed no evidence of a thought 
disorder, answered questions coherently and relevantly, and 
his judgment regarding most aspects of his life was adequate.  
Although he was described as having problems concentrating as 
well as being depressed, suicidal, and experiencing 
significant symptoms, he was never described as having gross 
impairment in thought processes, delusions, acting 
inappropriately, being intermittently unable to perform 
activities of daily living, being disoriented to time or 
place, having memory loss for names of close relatives, own 
occupation, or own name, or experiencing other symptoms 
characteristic of the 100 percent rating.  Being angry, 
depressed, having suicidal ideation, and experiencing social 
isolation are problems more akin to the characteristics of 
the 70 percent rating.  38 C.F.R. § 4.130 (1998).  Indeed, 
the criteria for the 70 percent rating specifically refer to 
suicidal ideation and difficulty in establishing and 
maintaining effective relationships, etc.  Being able to 
manage daily living activities further supports the foregoing 
conclusion.  Consequently, the Board finds that the 
assessments of unemployability are not consistent with the 
clinical findings as analyzed by the applicable rating 
criteria.  The Board is persuaded by the lack of findings 
consistent with the criteria for the 100 percent rating.  
Therefore, the Board concludes that the veteran's symptoms 
are more closely approximated by the criteria for a 
70 percent rating.  


ORDER

An increased (70 percent) rating for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

